Back to Form 8-K Exhibit 10.2 WELLCARE HEALTH PLANS, INC. INDEMNIFICATION AGREEMENT This INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of May 8, 2009, and effective as of January 25, 2008 (the “Effective Date”), by and between WellCare Health Plans, Inc., a Delaware corporation (the “Company”), and Heath Schiesser, President and Chief Executive Officer of the Company (“Indemnitee”).Capitalized terms used and not otherwise defined in the section or provision of this Agreement in which they are used have the meanings set forth in Section 10 hereof. RECITALS A.
